DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 recites the limitation "the controller" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10,11 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chou et al. (2018/0361525).
In reference to claim 10, Chou et al. teaches a method of polishing a substrate, the method comprising rotating a substrate disposed on a substrate-receiving surface
rotating a polishing pad disposed on a rotatable platen, wherein the polishing pad has a polishing surface, urging a surface of the substrate against the polishing surface in the presence of a polishing slurry, (pp 0047), generating a magnetic field that extends through the polishing surface, wherein the magnetic field is generated by an electromagnetic assembly disposed over a surface of the rotatable platen, and the applied magnetic field is configured to apply a force to a plurality of charged particles disposed in the polishing slurry, (pp 0023 and 0039).
In reference to claim 11, Chou et al. teaches wherein the electromagnetic assembly comprises an array of electromagnetic devices, and wherein the method further comprises controlling an orientation and magnetic field strength of the array of electromagnetic devices by operating a voltage source based on instructions executed by a controller, (pp 0023 and 0039).
In reference to claim 15, Chou et al. teaches wherein the applied magnetic field is configured to induce movement of the plurality of charged particles in a direction at least one of parallel to or orthogonal to the polishing surface, (pp 0040).

Claim(s) 16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kozuki (JP 2003165050).
In reference to claim 16, Kozuki teaches a polishing station comprising a substrate carrier, 5, having a substrate-receiving surface a rotatable platen having a polishing pad, 2, disposed on a platen surface, wherein the polishing pad has a polishing surface facing the substrate-receiving surface; and an electromagnetic assembly disposed proximate an edge of the polishing pad, wherein the electromagnetic assembly is operable to generate a magnetic field oriented substantially parallel to the polishing surface, and the applied magnetic field is configured to apply a force to a plurality of charged particles in the polishing slurry. (Kozuki states, “On the other hand, an electric field is generated from above the semiconductor wafer 3 toward below. That is, the electric field Y is generated in the directions of the upper and lower arrows in the figure. As a method of generating an electric field, for example, an anode plate is arranged on the upper side of the semiconductor wafer 3, a cathode plate is arranged on the back surface side of the polishing pad 2, and a high voltage is applied between the anode plate and the cathode plate, the arrow in the figure shows. As described above, the electric field Y can be generated. Further, a magnetic field is generated in a direction perpendicular to the electric field Y”)




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,2,4,7-9 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. in view of Kozuki.
In reference to claim 1, Chou et al. teaches a polishing station for polishing a substrate using a polishing slurry, the polishing station comprising a substrate carrier, 110, having a substrate-receiving surface a rotatable platen, 100, having a polishing pad disposed on a platen surface, wherein the polishing pad has a polishing surface facing the substrate-receiving surface, (pp 0047),  and an electromagnetic assembly, 103, disposed over the platen surface, wherein the electromagnetic assembly comprises an array of electromagnetic devices that are each operable to generate a magnetic field that is configured to pass through the polishing surface, the magnetic fields generated by the array of electromagnetic devices are oriented and configured to induce an electromagnetic force on a plurality of charged particles disposed in a polishing slurry disposed on the polishing surface, (pp 0023 and 0032).
In reference to claim 2, Chou et al. teaches wherein the electromagnetic assembly is disposed between the platen surface and the polishing pad, (pp 0023 and 0032).
In reference to claim 4, Chou et al. teaches wherein the array of electromagnetic devices comprises at least one of a plurality of electromagnets, a plurality of permanent magnets, or a combination thereof, and wherein a longitudinal axis of each electromagnetic core or permanent magnet is oriented substantially orthogonal to the polishing surface, (pp 0023, fig. 9).
In reference to claim 7, Chou et al. teaches wherein the electromagnetic assembly includes a plurality of electromagnets, and the polishing station further comprises: a voltage source electrically coupled to the plurality of electromagnets; and a controller communicatively coupled to the voltage source, wherein the voltage source is operable to control an orientation and magnetic field strength of the plurality of electromagnets based on instructions executed by the controller, (pp 0039).
In reference to claim 8, wherein the controller, 130 comprises a computer readable medium having instructions stored thereon for a method comprising: altering the movement of the plurality of charged particles by adjusting the magnetic field based on particle charge and particle linear velocity, (pp 0023).
Chou et al. teaches all the limitations of the claims except for the applied magnetic field being configured to induce movement of the plurality of charged particles in a direction parallel to the polishing surface, wherein the plurality of charged particles on the polishing surface adopt a bimodal distribution in the radial direction and the method of determining an actual surface profile of the substrate for polishing, determining a difference between the actual surface profile and a target surface profile; and adjusting the orientation and magnetic field strength of the array of electromagnetic devices during polishing to alter a distribution of the plurality of charged particles on the polishing surface in order to minimize the difference between the actual and target surface profiles, wherein the actual surface profile is predetermined before starting polishing and wherein the actual surface profile and the difference between the actual and target surface profiles are continuously updated during polishing.
Kozuki teaches the applied magnetic field being configured to induce movement of the plurality of charged particles in a direction parallel to the polishing surface, wherein the plurality of charged particles on the polishing surface adopt a bimodal distribution in the radial direction, (Kozuki states, “On the other hand, an electric field is generated from above the semiconductor wafer 3 toward below. That is, the electric field Y is generated in the directions of the upper and lower arrows in the figure. As a method of generating an electric field, for example, an anode plate is arranged on the upper side of the semiconductor wafer 3, a cathode plate is arranged on the back surface side of the polishing pad 2, and a high voltage is applied between the anode plate and the cathode plate, the arrow in the figure shows. As described above, the electric field Y can be generated. Further, a magnetic field is generated in a direction perpendicular to the electric field Y”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Chou et al. with the above listed limitations, as taught by Kozuki, in order to provide the tool with the capability to induce the movement of the particles in various directions to thus improve the polishing capabilities. 
It would have been further obvious to provide the tool with the method steps of determining an actual surface profile of the substrate for polishing, determining a difference between the actual surface profile and a target surface profile; and adjusting the orientation and magnetic field strength of the array of electromagnetic devices during polishing to alter a distribution of the plurality of charged particles on the polishing surface in order to minimize the difference between the actual and target surface profiles, wherein the actual surface profile is predetermined before starting polishing and wherein the actual surface profile and the difference between the actual and target surface profiles are continuously updated during polishing, since it is old and well known to provide these method steps during monitoring and controlling of a polishing process, in order to reach the desired results.

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. as modified by Kozuki in further view of Donis (2006/0189256).
Chou et al. teaches all the limitations of the claims except for the array of electromagnetic devices of the electromagnetic assembly includes a plurality of concentric zones that surround a center of the polishing surface, and each concentric zone comprises a plurality of electromagnetic devices and each of the plurality of concentric zones is operable to generate a magnetic field having an opposite magnetic field orientation relative to each adjacent concentric zone.
Donis teaches an array of electromagnetic devices of the electromagnetic assembly includes a plurality of concentric zones that surround a center of the polishing surface, and each concentric zone comprises a plurality of electromagnetic devices and each of the plurality of concentric zones is operable to generate a magnetic field having an opposite magnetic field orientation relative to each adjacent concentric zone, (pp 0023, fig. 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Chou et al. as modified by Kozuki with array of electromagnets, as taught by Donis, as an alternate electromagnet pattern and since Chou et al. teaches providing the electromagnets in various polarity patterns, (pp 0044-0045).

Claim(s) 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kozuki in view of Chou et al.
Kozuki teaches all the limitations of the claims except for the applied magnetic field is configured to induce movement of the plurality of charged particles in a direction substantially orthogonal to the polishing surface and wherein the applied electric field is configured to induce movement of the plurality of charged particles in a direction substantially orthogonal to the polishing surface.
Chou et al. teaches for the applied magnetic field is configured to induce movement of the plurality of charged particles in a direction substantially orthogonal to the polishing surface and wherein the applied electric field is configured to induce movement of the plurality of charged particles in a direction substantially orthogonal to the polishing surface, (pp 0040).
It woud have been obvious to one havind ordinary skill in the art at the time the invention was made to provide the tool of Kozuki with the above listed limitaitions, as taught by Chou et al., in order to enhance the variability of the polishing capabilities. 

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kozuki as modified by Chou et al. in further view of Yokota (10/651,012).
Kozuki as modified by Chou et al. teaches all the limitations of the claims except for the electromagnetic assembly comprises an array of electromagnetic devices forming a ring encircling at least a portion of the polishing pad.
Yokota teaches an array of magnets forming a ring, (figs. 1A and 1B), that applies a Lorentz force and provide a magnetic field oriented genrally parallel to the workpiece surface, (col. 8, lines 17-42, abstract).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Kozuki as modified by Chou et al. with an array of electromagnetic devices forming a ring encircling at least a portion of the polishing pad, in order to enhance the magnetic field provided to the tool, and since both inventions teach providing electromagnets at a perimeter of the polish/work surface in order to provide a Loretz force. 



Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. David (2015/0298284), Lee (7,670,466) and Molnar (6,435,948) were cited to show other examples of polishing apparatuses.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486. The examiner can normally be reached M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.L.M/Examiner, Art Unit 3723                                                                                                                                                                                                        September 10, 2022




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723